Title: To Benjamin Franklin from William Hodgson, [22 March 1782?]
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
[March 22, 1782?]
I recd yesterday from Mr Grand your Remittance for £300 for the use of the Prisoners, this together with the former Remittance in Jany makes in all £460..10 s. recd this Year, from the Number of Prisoners which I have before informed you were about 1000 Men, you will easily judge that I was all the amount of this last remise in advance prior to my receiving it, as the weekly payments come to £50 a fraction more or less, at one Shilling per week to each man pursuant to your former orders, I shall go on advancing as I have hitherto done, not in the least doubting but you will cause me to be reimbursed, a little temporary disburse, makes no material Inconvenience to me.
I have wrote several Letters to which I have not yet rec’d your Reply, I am rather apprehensive that some accident may have happened which has prevented my hearing from you, in full Confidence however that you will give me Credit for the goodness of my Intention, I shall now communicate to you the great Revolution that has happened in the Administration of this Country, there is a total Change, the whole of the Old Ministry, so hostile & so inimical to America are to Retire & the Goverment is to be lodged in the hands of those who have ever reprobated the American War & the Principles upon which it was carried on; I congratulate you upon this Event because I hope & trust it will lead to that great Epoch which must be the wish of your Heart, Peace, upon such a footing as will ensure to America all that she has so nobly & so gloriously contended for— I Know the rising Ministers will cooperate in any Measures that may tend to Peace, My late Letters mentioned to you that in Case the Event took place which now has actually happened I shou’d wish to have your Instructions— I am upon tender ground; allow me to say only that in aspiring to the Honor, of being an Introductor to a Negotiation, I aspire to what I shou’d consider as the greatest honor of my Life— I make no pretensions to your Confidence from my Abilities I pretend only to plain common Sense & goodness of Intention, if they will entitle me to what I aspire after, yo[u may] depend upon it I will never Knowingly deceive you, or Knowingly be the Instrument of Deception in others; Mr Burke has introduced into Parliament a Bill for the exchange of American Prisoners to this I alluded in a former Letter, the Bill has passed the Commons & will soon I have no doubt pass the Lords likewise— In consequence I flatter myself that there will soon be a resolution taken to exchange under the Terms & Conditions you formerly mentioned & pursuant to which I presented a Memorial on the 4th day of last Decemr— I submit it to you whether it may not be judged proper that you shou’d expressly authorise in a particular Letter or Power the exchange under the Terms & Conditions agreed upon— Messrs Curson & Gouverneur have been released from their Confinement upon Bail, in the same manner as Mr Laurens, themselves £1000 each & two Sureties £500. each I made no hesitation to be one of their Sureties— I shall be waiting with anxiety for your Reply, I beg you will believe me to be on all occasions with the greatest Respect Dr sr Your’s Sincerely
William Hodgson
 
Addressed: To / Benj. Franklin Esqr
Endorsed: Suppos’d 22 March 1782
